Citation Nr: 0426171	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1971 
to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for multiple 
sclerosis.  A Notice of Disagreement was received in March 
2000.  A Statement of the Case was issued in April 2000.  A 
timely appeal was received in April 2000.  


FINDING OF FACT

The veteran currently has multiple sclerosis, which the 
medical evidence indicates was as likely as not manifested 
within seven years of his separation of service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, multiple 
sclerosis is presumed to have been incurred in active 
service.  38  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.124a, Diagnostic Code 8018 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was discharged from service on August 29, 1975.  
On September 4, 1982, the veteran experienced a 
cerebrovascular accident and was hospitalized in Phoenix, 
Arizona where he was diagnosed as having a stroke.  In June 
1988, the veteran was again hospitalized, in Indiana, for 
complaints of numbness in his left side.  At that time, he 
was diagnosed by Dr. B.K.S., M.D., to have multiple 
sclerosis.  In his discharge summary dated September 25, 
1988, Dr. B.K.S. wrote that he reviewed the veteran's 1982 
medical records and, based  upon the results of a spinal tap 
done in 1982, he performed another spinal tap.  From this he 
diagnosed the veteran to have multiple sclerosis.  

The service medical records reveal no complaints similar to 
those the veteran had in 1988 when he was diagnosed to have 
multiple sclerosis.  However, pursuant to a joint statement 
by the veteran and his father made in April 1999, the veteran 
had not been feeling well for quite some time before 
September 1982 and had obtained treatment and testing in a 
clinic prior to that date.  In February 2000, the veteran's 
father stated in a letter to VA that there was no family 
history of multiple sclerosis and, therefore, the veteran and 
he believed that the veteran must have come into contact with 
the disease while he was stationed on board a naval ship.  In 
a May 1999 statement, Dr. B.K.S. indicated that in his view, 
given the veteran's young age and the diagnosis of multiple 
sclerosis in 1988, the diagnosis of stroke in 1982 was wrong 
and the veteran probably had an episode of multiple sclerosis 
at that time.  Dr. B.K.S. stated that patients with multiple 
sclerosis could have symptoms for quite some time before a 
correct diagnosis is made.  A statement by Dr. S.G.C., M.D., 
also made in May 1999 indicates his belief that the diagnosis 
of stroke in 1982 was probably not a correct diagnosis and 
the veteran probably had an exacerbation of multiple 
sclerosis at that time.  Also on file is a statement from Dr. 
T.M.S., D.O., in which he indicates that the veteran has a 
history of demylinating disease, multiple sclerosis, and that 
the veteran has no history of stroke in his past medical 
history.


Analysis

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

A letter was sent to the veteran in April 2001 explaining the 
VCAA, asking him to submit certain information, and informing 
him what evidence and information VA would be obtaining.  The 
letter also told the veteran to send VA copies of any 
evidence relevant to his claim that was in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A second 
letter was sent to the veteran in July 2001 explaining that 
VA was requesting his Social Security records and asking him 
to submit any additional medical records covering the period 
of August 1975 through August 1982 that would support his 
claim of service connection.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran 
here has been diagnosed to have multiple sclerosis.  38 
U.S.C.A. § 1112(a)(4) (West 2002) provides for such 
presumptive service connection when multiple sclerosis 
manifests to a compensable degree within 7 years of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002);  38 C.F.R. §§ 3.307, 3.309(a) (2003).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board is persuaded that it is at least as likely as not 
that the veteran's multiple sclerosis was manifest to a 
compensable degree within seven years of discharge.  The 
veteran's treating physicians since 1988 agree that the 1982 
diagnosis of stroke was more likely than not an episode of 
multiple sclerosis rather than a stroke.  There is no medical 
opinion of record which contradicts this opinion, and indeed, 
there are laboratory findings that support it.  Pursuant to 
Dr. B.K.S's 1988 discharge summary, medical tests taken in 
September 1982 indicated increases in the veteran's gamma 
globulin and IgG levels, and although nothing was made of 
this at the time, when the tests were repeated in 1988, 
similar results were found, which led to Dr. B.K.S.'s 
diagnosis of multiple sclerosis.  

In addition, the veteran has provided competent evidence in 
the form of his statements and those of his father, that he 
had not been well in the years prior to 1982.  These 
comments, together with those by the veteran's treating 
physicians indicating the veteran's 1982 episode of multiple 
sclerosis was not likely his first, raises a reasonable doubt 
as to whether multiple sclerosis was present prior to 1982, 
i.e., within the first seven years after the veteran's 
service discharge.  Resolving that doubt in the veteran's 
favor and recognizing that VA's Schedule for Rating 
Disabilities provides for a minimal rating of 30 percent for 
those with multiple sclerosis, the Board concludes that the 
evidence satisfactorily shows the presence of multiple 
sclerosis to a degree that it was 10 percent disabling within 
the first seven years of the veteran's service discharge.  
Accordingly, a basis upon which to establish service 
connection for multiple sclerosis has been presented and the 
appeal is granted.  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



